Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) or AIA  35 U.S.C. 103 as being unpatentable over Mironov et al. (WO 2016/036275 A1, with US 2017/0198252 A1 relied upon), hereinafter Mironov, in view of Golway et al. (US 2015/0105891), hereinafter Golway, in further view of Murphy et al. (US 2012/0116568 A1), hereinafter Murphy, Tavana et al. (US 2016/0083681 A1), hereinafter Tavana, and Jessen et al. (US 2018/0169947), hereinafter Jessen. 

Regarding claim 8, Mironov meets the claimed a system for returning a delivery device of a bioprinter to a specific location in a tissue enclosure after tissue has been printed by the bioprinter, (Mironov teaches 13--Digital video camera (camera) for printing process supervision, [0077] 14--Printing calibration system, [0078]. Examiner notes this video calibration system is capable of returning the nozzle to an exact location because it calibrates the location, see [0100]) the delivery device having a complaint delivery means ( Mironov depicts a needle in Fig. 3 that is described to “inject” living cells into a polymerized alginate, see [0110]) the bioprinter including a motion controller, (positioning system (3) on Z axis for nozzle 1, [0067])  the system comprising: a kinetic mount means coupling the tissue enclosure with the bioprinter; (Mironov teaches a holder 15 on a flat plate that is not labeled, see [0105], Fig. 3), and a delivery device locating system determining location coordinates of the delivery device as the motion controller commands the delivery device to print the tissue.   (Mironov teaches video calibration system for tracking the positon of the delivery device, see [0100]).
Mironov does not explicitly teach a calibration system determining origin coordinates of a reference point of the delivery device within the tissue enclosure the calibration system providing the reference point to the motion controller.
Golway teaches a calibration system determining origin coordinates of a reference point of the delivery device within the tissue enclosure the calibration system providing the reference point to the motion controller. (Golway teaches a test pattern may include, for example, an appropriate two-dimensional or three-dimensional pattern to test and tune the print quality such as start/stop/delay, see [0063]. Golway further teaches test applications may be effectuated whereby a configuration may be adapted through observation or automatic indication via feedback to TSIM of the quality of printing, see [0063]. Golway teaches where robotic visual system provides real time feedback to both the user and TSIM software to intelligently detect assembly quality and for verification of design specifications, [0062]).

Mironov does not teach the at least one sensor operably coupled with the motion controller, the at least one sensor continuously sensing the location of the delivery device.
Golway meets the claimed the at least one sensor operably coupled with the motion controller, the at least one sensor continuously sensing the location of the delivery device. (Golway teaches the RBW to include an intelligent visual aspect, [0058], where robotic visual system provides real time feedback to both the user and TSIM software to intelligently detect assembly quality and for verification of design specifications, [0062]. Golway further teaches test applications may be effectuated whereby a configuration may be adapted through observation or automatic indication via feedback to TSIM of the quality of printing, see [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine real time feedback taught by Golway with the 3D printing apparatus of Mironov because it ensures quality and verification of design specifications, see Golway [0062].
Mironov as modified by Golway does not explicitly teach at least one fixture associated with the delivery device, controlling based on the at least one fixture during operation of when the bioprinter is printing the tissue.
Murphy meets the claimed at least one fixture associated with the delivery device, and controlling based on the at least one fixture during operation of when the bioprinter is printing  (Murphy teaches a bioprinter depositing bio-ink and support material according to the commands to form a construct with a defined geometry, see Abstract. Murphy teaches the dispensing cartridge is marked to increase the amount of a laser beam that is reflected off the surface of the cartridge, and painted, polished, or etched, see [0090]. Murphy teaches systems for calibrating the position of a cartridge comprising a deposition orifice using lasers, see [0169], Fig. 1 and 2. Murphy teaches a method of calibrating the position of printer head by positioning the printer head so that the laser beam can measure the precise location of one side of the printer head, see [0156] and Fig. 1 and 2.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). 
Examiner finds that Mironov as modified differs from the claim only in the combination of the marking of the cartridge to improve calibration taught by Murphy with the laser calibration step of Mironov. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the marking of the cartridge to improve laser calibration taught by Murphy with the laser calibration step of Mironov because it yields the predictable result of improving the laser calibration of a bioprinting apparatus. 
Mironov as modified meets the claimed wherein the kinematic mount means comprises: Page 3 of 10Appl. No. 15/648,391 Amdt. Dated May 3, 2019Reply to Restriction Requirement of March 8, 2019Atty. Dkt. # V34positioning features associated with the bioprinter, to consistently position the tissue enclosure between removal and replacement of the tissue enclosure between printing sessions.  (Mironov teaches Petri cup 11 locked in a holder 15, see [0105], Fig. 3. It is apparent from the teachings and drawings of Mironov that the Petri cup 11 is capable of remounting in the holder 15, see Fig. 3). the mounting features and the positioning features force the issue enclosure to a specific orientation. (Mironov teaches Petri cup 11 locked in a planar orientation in a holder 15, see [0105], Fig. 3, which meets the claimed orientation).
Mironov as modified does not explicitly teach mounting features affixed to the tissue enclosure, wherein the mounting features operably couple with the positioning features.
Tavana meets the claimed mounting features affixed to the tissue enclosure, wherein the mounting features operably couple with the positioning features. (Tavana teaches printing stage 10 is designed to hold different sizes of commercially available culture plates.  In some embodiments, printing stage 10 is located on the top surface 28 of stabilizing platform 26 and may be secured thereto by any means known in the art for that purpose including without limitation, screws, bolts, pins and fasteners, magnets, washers, anchors, nails, rivets, studs, welding, and/or soldering, see [0050]. That is Tavana teaches securing with means such as magnets that include complimentary mounting features on the culture dish and printing stage.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I). Examiner finds that Mironov differs from the claim only in the combination of magnetic mounting features of Tavana with the holder of Mironov. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine magnetic mounting features of Tavana with the holder of Mironov because it yields the predictable result improving the securing of the culture dish to the printing stage.

Jessen meets the claimed the complementary mounting features forcing the tissue enclosure to be mounted and re-mounted on the positioning features at a pre-selected orientation and no other orientation. (Jessen teaches poka-yoke means for avoiding the erroneous placement of one or more containers containing either radiation-curable liquid, rinsing and/or dissolving agent either before or after usage and/or coating agent.  Such poka-yoke means may include differentiating the size (height, width, depth) of container-receiving elements and/or of containers and differentiating the interfaces connecting the containers, see [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine poka-yoke features of Jessen with the mounting feature of Tavana and the holder of Mironov because it ensures the user does not make an erroneous placement of the container before 3D printing, see Jessen [0031]. 

Allowable Subject Matter
Claim 1, 2, 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “, the delivery device including a compliant needle, the compliant needle having a proximal end and a distal end, the delivery device delivering the tissue through the distal end;… the at least one sensor configured to continuously determine the position of the delivery device distal end based at least on the at least one delivery device fixture.” 
compliant needle with a distal end and the motion controller configured to and sensor configure to determine the location of the distal end based on the device fixture at the distal end. 
Golway teaches a feedback system but the precise details claimed.
Murphy teaches a cartridge system and not the compliant needle with a distal end as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but are moot given claim 8 is rejected in view of newly cited reference Jessen. The remaining claims are allowed. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744